Citation Nr: 0216780	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  99-14 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for spina bifida occulta.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to 
November 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
affairs (VA).  In this rating decision, the RO denied, in 
pertinent part, service connection for spina bifida occulta, 
claimed as low back pain, heat exhaustion and Osgood-
Schlatter disease of the knees.  Service connection was 
established for hallux valgus of the left foot and villus 
adenos, status post residuals of a colonoscopy.  The veteran 
filed a notice of disagreement in April 1999 regarding the 
claims of service connection for spina bifida occulta, 
Osgood-Schlatter disease and the evaluation for hallux vulnus 
of the left foot.  At the January 2001 video conference 
hearing, the veteran withdrew his claim for an increased 
rating for hallux valgus of the left foot.  

In its current status, the case returns to the Board 
following completion of development made pursuant to its 
March 2001 remand.  Over the intervening period, service 
connection was established for Osgood-Schlatter disease of 
the right and left knees in rating decisions dated in October 
2001 and March 2002.  Consequently, the only issue that 
remains on appeal is that set forth on the title page of this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Spina bifida occulta is a developmental abnormality, and 
is currently asymptomatic.  


CONCLUSION OF LAW

Spina bifida occulta, a developmental abnormality, is not a 
disability for which service connection may be established.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp 2002); 38 C.F.R. 
§ 3.303(c) (2001).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.     

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date, 
with the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims (the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).      

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim, by means of the discussions in the 
March 1999 and October 2001 rating decisions, the May 1999 
statement of the case, the August 1999, November 2001, 
February 2002, May 2002, July 2002 and August 2002 
supplemental statements of the case, and the March 2001 Board 
remand.  He was told, in essence,  that there was no evidence 
showing that his spina bifida occulta was related to injury, 
disease or event of his active military service.   The RO 
also notified him by letter dated May 2001 that he needed to 
submit evidence in support of his claim, such as statements 
from doctors who treated him during or shortly after service.  
Specific evidence was requested on remand in March 2001.  
Therefore, VA has no outstanding duty to inform him that any 
additional information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In 
letters dated in May 2001 and October 2001 the RO asked him 
to specify where he had received treatment and solicited 
releases to obtain his private records.  The RO also informed 
him that it would request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's available service medical records.  The RO also 
obtained the veteran's VA medical records from the Houston, 
Texas VA Medical Center and the Lufkin, Texas VA Outpatient 
Center.  In addition, the RO obtained reports of private 
treatment from J. G. McNeill, M.D., M. Koehm, M.D. and 
physical therapy reports from Memorial Health System-Wilson, 
McKewen Rehabilitation Center.  

Furthermore, the RO has scheduled examinations to evaluate 
the extent and etiology of the veteran's back problems.  
Finally, the veteran was afforded an opportunity to offer 
testimony at a video conference hearing in January 2001.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Service connection may be granted for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran's service medical records show that the medical 
examination for entrance into active service was negative for 
a finding of spina bifida or any other back condition.  The 
veteran was provided treatment on a few occasions for low 
back pain in June 1993.  On the report dated in June 1993, 
the veteran was noted to have reported that he injured his 
back while digging foxholes.  The clinical assessment was 
mechanical muscle strain.  He was also seen in August 1993 
for low back pain.  The clinical assessment was mechanical 
low back pain.   

The veteran underwent a VA examination in January 1999.  At 
that time he reported the history of back complaints after 
digging foxholes, stated that he was treated with Motrin and 
a 10-day profile and that he continued have back pain since 
that time.  He indicated that he had never received a medical 
follow-up.  On physical examination, the veteran had normal 
range of motion in the lumbar spine, there was normal 
alignment with no spasm appreciated.  Neurological tests were 
normal, straight leg raising tests were negative for pain and 
there was no atrophy appreciated.  X-ray examination of the 
spine showed spina bifida occulta at L5-S1.  The examiner 
remarked that the veteran had subjective complaints of back 
pain but no objective evidence of pathology.  

A July 1999 VA progress note shows the veteran had a history 
of low back pain.  However, back examination was noted to be 
essentially unremarkable.  The clinical assessment was 
chronic low back pain by history.  

The veteran provided testimony at a January 2001 video 
conference hearing.  At that time, he reported that he had 
not experienced any problems with his back prior to his 
military service.  He testified that the initial onset of 
back pain occurred when he was stationed in Fort Polk, 
Louisiana in 1994.  The veteran stated that he had been in 
the field digging a foxhole and was treated at sick call with 
Motrin.  He was placed on physical profile for 10 to 14 days.  
He was not afforded X-ray examination at that time, and there 
was no diagnosis given.  The veteran has indicated that he 
believes that his back condition underwent increased 
disability during his active service.  In addition, the 
veteran indicated that he was going to submit a statement 
showing that his back condition was related to his service-
connected foot condition.  No such statement has been 
received.  

A June 2001 report was received from J. G. McNeill, M.D. of 
Beaumont Bone and Joint Institute, reflecting that the 
veteran was examined that date and described discomfort in 
the back with motion.  X-ray examination was consistent with 
spina bifida occulta at S1, without evidence of scoliosis or 
arthritis.  Dr. McNeill noted that he did not believe that 
the spina bifida was symptomatic.  

The veteran underwent an additional VA examination in August 
2001.  At that time he reported that he continued to note 
increased symptoms of back pain with prolonged sitting or 
standing.  The physical examination was unremarkable, and X-
ray examination revealed the same spine bifida occulta.  The 
examiner noted that he concurred with private orthopedic 
physician that his spina bifida occulta is not symptomatic at 
this time.  The examiner noted in addition that the spina 
bifida occulta noted throughout the veteran's medical records 
was congenital.  

Another statement, received from Dr. McNeill in April 2002 
verifies that diagnosis.  At that time it was noted that the 
veteran's back examination was unremarkable.  There was no 
tenderness or tightness, flexion was to 100 degrees without 
pain or tenderness.  There was no evidence of scoliosis or 
any pathology.   

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. § 3.303(c).  Consequently, the veteran cannot 
prevail on this basis.  

The preponderance of the evidence is against the claim for 
service connection.  While the Board has considered the 
veteran's complaints and allegations regarding the connection 
of his back symptoms to his active service, the objective 
evidence on file does not show that he has a "disability" 
due to injury, disease or event noted during his active 
service.  


ORDER

Service connection for spina bifida occulta is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

